Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a welded part.
Group II, claim 13, drawn to another welded part.
Group III, claims 14-23, drawn to a method of manufacturing a welded part.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species 1: variant of combination of laser power between first and second laser beam (choose one)
Species a: fig. 4A and D, drawn to a laser method that have two laser beam that is equal power (not claimed). 
Species b: fig. 4B and E, drawn to a laser method that have two laser beam that the second laser beam is lesser in power than the first laser beam (may read on claim 2 or 18). 
Species c: fig. 4C and F, drawn to another laser method that have two laser beam that the second laser beam is lesser in power than the first laser beam (may read on claim 2 or 18).

Species 2: variant of weld laser power distribution (choose one)
Species a: fig. 5A and B, drawn to a laser method that have a weld laser power distribution (not claimed).
Species b: fig. 6A and B, drawn to another laser method that have another weld laser power distribution (not claimed).

Species 3: variant of laser joint involve no filler or filler of different type (choose one)
Species a: fig. 7A and D, drawn to a laser joint that does not required filler wire (not claimed).
Species b: fig. 7B and E, drawn to a laser joint that required filler wire (may read on claim 8).
Species c: fig. 7C and F, drawn to another laser joint that required another type of filler wire (may read on claim 8). 

Species 4: variant of laser joint involve combination of no shielding gas or shielding gas with different flow rate of first or second shielding gas (choose one)
Species a: fig. 8A and D, drawn to a laser joint that does not required shielding gas (not claimed). 
Species b: fig. 8B and E, drawn to another laser joint that required shielding gas at a first flow rate (not claimed).
Species c: fig. 8C and F , drawn to yet another laser joint that required shielding gas at a second flow rate (not claimed). 

Species 5: variant of different laser welding process that may use in combination of each other (choose one).
Species a: fig. 9B, drawn to an exemplary laser welding process (not claimed)
Species b: fig. 9C, drawn to another exemplary laser welding process (not claimed)

Species 6: variant of different laser weld depth of first and second laser weld (choose one).
Species a: second weld depth is lesser than the first weld depth (may read on claim 3).
Species b: first laser weld is a laser keyhole and second laser weld is a laser conduction weld (may read on claim 4).
Species c: first weld depth is at least 60% and second weld depth is at least 40% of a maximum thickness of the first and second workpieces (may read on claim 5).

Applicant is required, in reply to this action, to elect a single species from each specific species above (Species 1-6) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) may be generic:  claims 1, 13 or 14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III are lack unity of invention because even though the inventions of these groups require the technical feature of “…A welded part, comprising: a first metal workpiece (202) having a first edge; and a second metal workpiece (204) having a second edge, the first edge is positioned adjacent the second edge to form a butt joint between the first and second metal workpieces, wherein at least one of the first or second metal workpieces is formed of an aluminum-based material; a first laser weld (208a) joining the first and second edges on one side of the first and second metal workpieces, the first laser weld includes material from both the first and second metal workpieces; and a second laser weld (208b) joining the first and second edges on another side of the first and second metal workpieces opposite the one side, the second laser weld includes material from both the first and second metal workpieces…”, this technical feature is not a special technical feature as it does not make a contribution over the prior art Alips et al US2004/0200813A1 as interpreted in the PCT Incoming Written Opinion filed on March 3rd 2020. 

    PNG
    media_image1.png
    562
    658
    media_image1.png
    Greyscale

A telephone call was made to Office of Attorney Carlos P. Garritano on December 22th 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763